DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, line 2, it is unclear what “corresponds to” requires in the claim.  Is this claiming that the concave edge has a circumference that is the same as a circumference of a threaded portion of a bolt? This is also unclear particularly since a bolt having a threaded portion is not being positively claimed.  In claim 17, lines 2 and 3, it is unclear what “corresponds to” requires in the claim.  Is this claiming that the widths are the same?  In claim 11, line 2 and throughout claims 11-19, “using the bolt” is unclear whether the bolt is being positively claimed, or not.  Claims 12-19 are also indefinite, as they depend from claim 11. 
               In view of the above rejections, the respective claims are rejected as best understood, on prior art, as follows.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spitz 2008/0095592.
Re claim 1, it is first noted that the bolt and the  component and its bolt receiving element and surfaces is not being positively claimed.  Spitz teaches a bolt retainer clip having a baseplate 1, a component 19 having a bolt receiving element engaged by a component clip 18 in fig. 3, wherein portions 1 and 18 clip onto a first surface (which faces component 20 in fig. 3) and a second surface (the aperture in fig. 3 which receives the bolt) which is also a surface of the bolt receiving element, and a bolt engaging element 7, 8.
Re claim 2, the component clip and bolt engaging element are formed from a same sheet of material.
Re claim 3, the bolt engaging element 7, 8 is formed using a first portion of the sheet, and the component clip 18 is formed from a second portion of the sheet that is different from the first portion.
Re claim 4, the first portion includes an aperture which has the lugs 7, 8 extending thereinto, the aperture includes a concave edge having a circumference which corresponds to a circumference of a thread portion of a bolt 23.  
Re claim 5, the sheet of material is bent at numerous locations as seen in fig. 3 to include the first portion that includes the bolt engaging element 7, 8, and a second portion that includes the component clip 18.
Re claim 7, the bolt engaging element 7, 8 is configured to engage with a bolt according to potential energy stored by the bends of the sheet of material between the component clip and the bolt engaging element.
Re claim 8, the clip of Spitz is capable of being inserted into a bolt retainer recess of a component.  Such recess of a component is not being positively claimed.
Re claim 11, Spitz teaches a bolt retainer clip having a baseplate 1, a component 19 having a bolt receiving element engaged by a component clip 18 in fig. 3, wherein portions 1 and 18 clip onto a first surface (which faces component 20 in fig. 3) and a second surface (the aperture in fig. 3 which receives the bolt) which is also a surface of the bolt receiving element, and a bolt engaging element 7, 8.
Re claim 12, the clip is capable of being inserted within the bolt receiving element before the bolt 23.
Re claim 13, the clip portion 18 in fig. 3 is capable of being positioned between a shoulder of a bolt and the inner surface of the bolt receiving element.  It is also noted that a bolt shoulder is not being positively claimed.
Re claim 14, the numerous bends in the sheet of material of the clip enable the bolt engaging element to slide along a threaded portion of a bolt, and permit the bolt engaging element 7, 8 to retain the bolt.  It is also noted that a machine implement is not being positively claimed.
Re claim 15, the surface 5 in fig. 1 defines a bolt engaging element width that is wider than a diameter of a thread portion 24 of a bolt.
Re claim 16, the surface 5 in fig. 1 defines a bolt engaging element width that is wider than a width of a portion 16 in fig. 1.
Re claim 17, the surface 5 in fig. 1 defines a width of a first portion of the clip that corresponds to a width of a bolt engaging element 7, 8, and a width of portion 18 corresponds to a width of a bolt receiving element.
Claims 1, 2, 5-14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bondarowicz et al 6,582,171.
Re claim 1, it is first noted that the bolt and the  component and its bolt receiving element and surfaces is not being positively claimed.  Bondarowicz et al teaches a bolt retainer clip 14, a component 36 having a bolt receiving element engaged by a component clip 30, wherein portions 26 and 30 clip onto a first surface 40 and a second surface 34 which receives the bolt which is also a surface of the bolt receiving element, and a bolt engaging element 28.
Re claim 2, the component clip 30 and bolt engaging element 28 are formed from a same sheet of material.
Re claim 5, the sheet of material is bent at numerous locations as seen in fig. 2 to include the first portion that includes the bolt engaging element 28, and a second portion that includes the component clip 30.
Re claim 6, the particular edges and surfaces of the component are not being positively claimed.
Re claim 7, the bolt engaging element 28 is configured to engage with a bolt according to potential energy stored by the bends of the sheet of material between the component clip and the bolt engaging element.
Re claim 8, the clip of Bondarowicz et al is capable of being inserted into a bolt retainer recess of a component.  Such recess of a component is not being positively claimed.
Re claim 9, as seen in figs. 2 and 3, several clips are formed around the periphery of the clip and are connected by a tether defined by the annual portion just above numeral 28 in fig. 2.
Re claim 10, several clips are formed around the periphery of the clip and are connected by a tether defined by the annual portion just above numeral 28 in fig. 2.
Re claim 11, Bondarowicz et al teaches a bolt retainer clip 14, a component 36 having a bolt receiving element engaged by a component clip 30, wherein portions 26 and 30 clip onto a first surface 40 and a second surface 34 which receives the bolt which is also a surface of the bolt receiving element, and a bolt engaging element 28.
Re claim 12, the clip is capable of being inserted within the bolt receiving element before the bolt 20.
Re claim 13, the clip portion 18 in fig. 3 is capable of being positioned between a shoulder of a bolt and the inner surface of the bolt receiving element.  It is also noted that a bolt shoulder is not being positively claimed.
Re claim 14, the numerous bends in the sheet of material of the clip enable the bolt engaging element 28 to slide along a threaded portion of a bolt, and permit the bolt engaging element 28 to retain the bolt.  It is also noted that a machine implement is not being positively claimed.
Re claim 18, as seen in figs. 2 and 3, several clips are formed around the periphery of the clip and are connected by a tether defined by the annual portion just above numeral 28 in fig. 2.
Re claim 19, several clips are formed around the periphery of the clip and are connected by a tether defined by the annual portion just above numeral 28 in fig. 2.
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rebers et al 6,174,118.
Re claim 20, Rebers et al teaches a component 18 capable of being attached to a machine element, which machine element and the bolt are not being positively claimed.  Rebers et al teaches a bolt receiving element 34, a bolt retainer clip recess 36, associated with the bolt receiving element 34, the recess defining first 36 and second 36 recesses to receive first and second portions 44a, 44a of a component clip 26, wherein the component clip 26 is a portion of a bolt retainer clip to clip onto the component to permit a bolt engaging element 46a to retain a bolt 24 within the bolt receiving element 34.
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dang 9,346,593.
Re claim 20, Dang teaches a component 6 capable of being attached to a machine element 10 in fig. 1, which machine element and the bolt are not being positively claimed.  Dang teaches a bolt receiving element 50, a bolt retainer clip recess 42, associated with the bolt receiving element 50, the recess defining first and second recesses 42 to receive first and second portions (the flanges which receive the fasteners 58 in fig. 3) of a component clip 54, 38, wherein the component clip 54, 38 is a portion of a bolt retainer clip to clip onto the component to permit a bolt engaging element 38 to retain a bolt 62 within the bolt receiving element 50.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rasmus et al 2020/0232499 teaches a clip 12.  Aukzemas et al 2003/0175091 teaches a clip 20 engaging a component 100 in fig. 1.  Flora 2,748,906 teaches a clip 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 18, 2022